Citation Nr: 0001321	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis, 
currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	State Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1973 to March 
1976.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The appellant demonstrates gross impairment in thought 
processes, including a chronic fear of death and hearing 
voices; experiences persistent delusions, including the 
impression that he is seeing a spirit; demonstrates grossly 
inappropriate behavior, including threatening coworkers and 
family members; is in persistent danger of hurting himself or 
others; exhibits intermittent inability to perform activities 
of daily living (including driving and managing his own 
finances); disorientation as to time; and has memory loss 
involving essential aspects of his job.


CONCLUSION OF LAW

With resolution of doubt in the appellant's favor, the 
criteria for an evaluation of 100 percent for anxiety 
neurosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 4.129, 4.130 Diagnostic Code (DC) 
9400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the veteran are presumed 
credible for making this determination.  In adjudicating well 
grounded claims, the Board determines whether (1) the weight 
of the evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The veteran prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of a 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to service connection has been established 
already and an increase in the disability rating is at issue, 
the present level of disability is of present concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. §§ 4.2, 4.41), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most current clinical evidence of the present 
level of disability are the VA examinations of July 1998.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  The RO has 
currently rated the appellant's anxiety neurosis under DC 
9400.  The Board agrees that this is the appropriate 
Diagnostic Code in this case.

Under regulations in effect since November 1996 (and 
considered by the RO), a 50 percent evaluation will be 
assigned for a generalized anxiety disorder which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (1999).

On VA psychiatric examination in July 1998, it was noted that 
the veteran was driven by his wife, and that because of panic 
attacks he was afraid to drive.  He complained of poor 
memory, difficulty concentrating, and panic attacks.  He 
reported getting irritable and hostile with the panic 
attacks.  He reported threatening supervisors in the past 
because of the panic attacks.  On examination he was noted to 
be highly upset and anxious.  He had to have the door open 
and was afraid of closed spaces.  He was irritable, 
depressed, and had some memory impairment.  His speech was 
coherent and relevant.  Severe anxiety with panic attacks was 
diagnosed.  He had a Global Assessment of Functioning (GAF) 
Score of 50.  It was noted that while he was competent for VA 
purposes, because of the frequency and severity of his panic 
attacks he was restricted in his social live and had 
difficulty getting along with people at work.  The prognosis 
was guarded.  Neuropsychological testing was recommended.

During a July 1998 VA psychological examination, the 
appellant reported that he was unable to drive due to panic 
attacks, which began during military service when he almost 
killed someone.  He stated that he was afraid that he might 
kill someone if he drove.  He indicated that this restriction 
has limited his work as a postal employee, social and family 
activities drastically.  The appellant indicated that he had 
daily nightmares in which he dreamed that he had died, and 
slept approximately three hours per night.  He experienced 
suicidal and homicidal ideation.  In the past, he had 
threatened to kill his family, himself, his coworkers and his 
boss, although he denied any current plans to execute these 
threats.

The appellant mentioned that he was unable to function at 
work, and used profane language to describe his boss and 
coworkers.  He stated that his boss is "always on" him.  If 
the appellant does not take his medication, he experiences 
panic attacks at work, and his boss and coworkers ridicule 
him.  The appellant indicated that the medication "spaces 
him out" at work, and that he forgets where to deliver the 
mail, sometimes missing entire streets on his mail route.  
When criticized, the appellant states that he experiences 
suicidal and homicidal ideation.

The appellant described his problem as "having so many damn 
phobias that I don't know what to do.  I feel that there is 
something inside of me telling me to do things."  He does 
not want to "go anywhere or be around anybody."  The 
examining physician noted that the appellant experiences 
marked distress when he has to go outside of the home for 
work.  Further, his children make fun of him, and are very 
angry at him because he is never able to participate in 
activities with them.  

Upon examination, the appellant was less than fully oriented.  
Specifically, he was not oriented to the day of the week, and 
his attention and concentration skills were poor.  The 
appellant was noted to hear voices which tell him that he 
will die if he leaves home.  The appellant also believes that 
he could see spirits that others could not see.  Six years 
ago, the appellant held a gun in his hand and threatened to 
kill himself and his family with it.  He also threatened to 
kill a coworkers six years ago.  Four months before the 
examination, the appellant planned to kill himself by taking 
an overdose of medications, but did not follow through 
because a voice in his head told him that it was "not time 
to go."  A "few" months prior to the examination, he 
threatened to kill his son.

It was further noted that tests revealed severe depression.  
He had symptoms meeting the criteria for a panic disorder 
with agoraphobia.  He worried about health problems, and had 
moved to be closer to a hospital.  He had marked distress at 
work because of his symptoms.  He coped by blaming his boss.  
He sometimes forgot where he would put mail, or would forget 
part of his regular route.

The examining psychologist concluded that the appellant 
appeared unable to relate to others in a work setting.  He 
seemed unable to sustain the attention needed to perform 
repetitive tasks, and was unable to tolerate the stressors 
and pressure associated with day-to-day work activities.  The 
appellant was also unable to manage his own funds, in the 
opinion of the examiner.  His prognosis was judged to be poor 
for a favorable response to treatment within the next 6 to 12 
months.

With resolution of doubt resolved in the appellant's favor 
and after reviewing the applicable rating criteria, in 
combination with the reported objective findings and 
subjective complaints, the Board is of the opinion that a 100 
percent evaluation for anxiety neurosis is warranted.  
Notwithstanding the fact that the appellant is currently 
employed, he demonstrates gross impairment in thought 
processes, including a chronic fear of death and hearing 
voices; experiences persistent delusions, including the 
impression that he is seeing a spirit; demonstrates grossly 
inappropriate behavior, including threatening coworkers and 
family members; is in persistent danger of hurting himself or 
others; exhibits intermittent inability to perform activities 
of daily living (including driving and managing his own 
finances); disorientation as to time; and has memory loss 
involving essential aspects of his job.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation of 100 percent for anxiety 
neurosis is granted, subject to the law and regulations 
governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

